DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 1-2,7,8-10 AND 16-18 ARE presented for examination. Claims 5,7,11-15 are withdrawn. Claims 3-6 are cancelled.
Response to Arguments
Applicant’s arguments, filed 06/22/2022, with respect to the rejection(s) of claim(s) 1-2,8-10 and 16-18 under USC 102 a1 and USC 102 a2 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of in view of Suzuki (US Patent 5786651 hereinafter “Suzuki”) which teaches the new limitations as indicted below, the arguments are considered mute. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. All claims above in last 2 lines of the claim recite “ while maintaining a freedom of movement in an axial direction between two complementary devices”,  The only mention of freedom or no freedom of movement found in the disclosure is for the “radial” and “tangential” directions.  Correction/clarification is needed. 
Furthermore, Projections in the prior art are similar to the current disclosure, so one would think the device provides such freedom of movement.  
Claims 2, 8-10, and 17 are rejected based on rejection of base claims 1 and 16. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6,8, and 16-18 are rejected 35 U.S.C 103  as being obvious over Wang et al. (US PG PUB 20050212378 hereinafter “Wang”) in view of Suzuki (US Patent 5786651 hereinafter “Suzuki”). 
Re-claim 1, Wang discloses a stator tooth (2) arrangement for a stator of an electric machine, (10)  the stator tooth arrangement comprising: a multiplicity of individual teeth (see Fig.2a, 20) arranged in series when viewed in a tangential direction (see Fig.2a); and a connecting device (annotated Fig.3a, annotated Fig.13), comprising a multiplicity of mutually complementary devices (connection at 34, and 32) are connected to one another), wherein each individual tooth of the multiplicity of individual teeth (20) has a complementary device on each side of two tangential side of the respective tooth root of the individual tooth ( 34 and 32 connection portions, at ends), wherein a first portion of the multiplicity of mutually complementary devices are groove depressions (depression at end in 32) and a second portion of the multiplicity of mutually complementary devices are projections (at 34 showing projections in Fig.2) complementary to the groove depression (see Fig.2, the dips at 32 are filled in with the projections of 34, see Fig.13), wherein the individual teeth are arranged in series when viewed in the tangential direction in such a way that the complementary devices on mutually facing tangential sides of two adjacent individual teeth are complementary to one another and bring about a positive connection of the respectively adjacent individual teeth when positioned one inside the other (see Fig.2a and Fig.13, teeth are all in shape with each other).  
	Wang fails to explicitly teach that wherein the positive connection between the two complementary devices creates no freedom of movement in both a radial direction and a tangential direction between the two complementary devices while maintaining a freedom of movement in an axial direction between the two complementary devices.
	However, Suzuki discloses wherein the positive connection (6, 7) between the two complementary devices  (6 and 7, see Fig.1b, 1C) creates no freedom of movement (annotated Fig.1b, Fig.1c, show 7b and 6b fit in each other, no movement of the component in any direction except when if slide up and down in the axial direction) in both a radial direction and a tangential direction (an noted Fig.1b, Fig.1c) between the two complementary devices (devices of 6,7 of tooth 2 that are connected to each other) while maintaining a freedom of movement in an axial direction (each 2 are connected with 6 and 7 in each other, while movement radially or tangentially is not permitted, the movement axially could be done wince they will slide in and out of each other, see Col.6, L.25-29, they devise are slidable therefore slide the plurality of cores 1 segments to be assembled, see Col.5, L.20-29 to be mounted using the jig ) between the two complementary devices (device of connection of 2 which is 6 and 7).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device disclosed by Wang wherein the positive connection between the two complementary devices creates no freedom of movement in both a radial direction and a tangential direction between the two complementary devices while maintaining a freedom of movement in an axial direction between the two complementary devices as shown and suggested by Suzuki to prevent fulcrum movement and prevent tilting movement of the core preventing rattling of the device (Suzuki, Col.5, L.50-67, and Col.6, L.1-8).



    PNG
    media_image1.png
    508
    468
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    432
    527
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    573
    559
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    278
    601
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    297
    493
    media_image5.png
    Greyscale


Re-claim 2, Wang as modified discloses the stator tooth arrangement of claim 1, wherein each tooth of the multiplicity of individual teeth comprises a tooth head (26) facing a rotor (14) of the electric machine, a tooth root (22) facing away from the rotor, and a tooth neck (24) arranged between the tooth head and the tooth root (see Fig.14, Fig.3a).  
Re-claim 8, Wang discloses the stator tooth arrangement of claim 3, wherein the multiplicity of mutually complementary devices (see Fig.3a) arranged on both tangential sides of the tooth root (22) of each individual tooth are complementary to one another (each side connects to the other side, see Fig.13).  
Re-claim 16, Wang discloses a stator a stator of an electric machine (10)  comprising a stator tooth arrangement (see Fig.13) comprising: a multiplicity of individual teeth (see Fig.2a and Fig.13, 20) arranged in series when viewed in a tangential direction (see Fig.2a); and a connecting device (annotated Fig.3a), wherein individual teeth (20) of the multiplicity of individual teeth which are arranged adjacent to one another are connected positively to one another (see Fig.2, 20 are connected to each other) at respective tooth roots (22, annotated Fig.3a) of the individual teeth by the connecting device (annotated Fig.3a), comprising a multiplicity of mutually complementary devices (connection at 34, and 32) are connected to one another), wherein each individual tooth of the multiplicity of individual teeth (20) has a complementary device on each side of two tangential side of the respective tooth root of the individual tooth ( 34 and 32 connection portions, at ends), wherein a first portion of the multiplicity of mutually complementary devices are groove depressions (depression at end in 32) and a second portion of the multiplicity of mutually complementary devices are projections (at 34 showing projections in Fig.2) complementary to the groove depression (see Fig.2, the dips at 32 are filled in with the projections of 34, see Fig.13), wherein the individual teeth are arranged in series when viewed in the tangential direction in such a way that the complementary devices on mutually facing tangential sides of two adjacent individual teeth are complementary to one another and bring about a positive connection of the respectively adjacent individual teeth when positioned one inside the other (see Fig.2a and Fig.13, teeth are all in shape with each other).  
	Wang fails to explicitly teach that wherein the positive connection between the two complementary devices creates no freedom of movement in both a radial direction and a tangential direction between the two complementary devices while maintaining a freedom of movement in an axial direction between the two complementary devices.
	However, Suzuki discloses wherein the positive connection (6, 7) between the two complementary devices  (6 and 7, see Fig.1b, 1C) creates no freedom of movement (annotated Fig.1b, Fig.1c, show 7b and 6b fit in each other, no movement of the component in any direction except when if slide up and down in the axial direction) in both a radial direction and a tangential direction (an noted Fig.1b, Fig.1c) between the two complementary devices (devices of 6,7 of tooth 2 that are connected to each other) while maintaining a freedom of movement in an axial direction (each 2 are connected with 6 and 7 in each other, while movement radially or tangentially is not permitted, the movement axially could be done wince they will slide in and out of each other, see Col.6, L.25-29, they devise are slidable therefore slide the plurality of cores 1 segments to be assembled, see Col.5, L.20-29 to be mounted using the jig ) between the two complementary devices (device of connection of 2 which is 6 and 7).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device disclosed by Wang wherein the positive connection between the two complementary devices creates no freedom of movement in both a radial direction and a tangential direction between the two complementary devices while maintaining a freedom of movement in an axial direction between the two complementary devices as shown and suggested by Suzuki to prevent fulcrum movement and prevent tilting movement of the core preventing rattling of the device (Suzuki, Col.5, L.50-67, and Col.6, L.1-8).
 Re-claim 17, Wang as modified discloses the stator of claim 16, wherein each tooth of the multiplicity of individual teeth of the stator tooth arrangement comprises a tooth head (26) facing a rotor (14) of the electric machine, a tooth root (22) facing away from the rotor, and a tooth neck (24) arranged between the tooth head and the tooth root (see Fig.14, Fig.3a).  
Re-claim 18, Wang as modified discloses an electric machine comprising: a stator (10); and an internal rotor (14) arranged radially within the stator, wherein the stator comprises a stator tooth (20) arrangement having: a multiplicity of individual teeth arranged in series (annotated Fig.13) when viewed in a tangential direction (annotated Fig.13), wherein each tooth of the multiplicity of individual teeth comprises a tooth head (26) facing a rotor (14) of the electric machine, a tooth root (22) facing away from the rotor, and a tooth neck (24) arranged between the tooth head (26) and the tooth root(22); and a connecting device (annotated Fig.3a, annotated Fig.13)
comprising a multiplicity of mutually complementary devices (connection at 34, and 32) are connected to one another), wherein each individual tooth of the multiplicity of individual teeth (20) has a complementary device on each side of two tangential side of the respective tooth root of the individual tooth ( 34 and 32 connection portions, at ends), wherein a first portion of the multiplicity of mutually complementary devices are groove depressions (depression at end in 32) and a second portion of the multiplicity of mutually complementary devices are projections (at 34 showing projections in Fig.2) complementary to the groove depression (see Fig.2, the dips at 32 are filled in with the projections of 34, see Fig.13), wherein the individual teeth are arranged in series when viewed in the tangential direction in such a way that the complementary devices on mutually facing tangential sides of two adjacent individual teeth are complementary to one another and bring about a positive connection of the respectively adjacent individual teeth when positioned one inside the other (see Fig.2a and Fig.13, teeth are all in shape with each other).  
	Wang fails to explicitly teach that wherein the positive connection between the two complementary devices creates no freedom of movement in both a radial direction and a tangential direction between the two complementary devices while maintaining a freedom of movement in an axial direction between the two complementary devices.
	However, Suzuki discloses wherein the positive connection (6, 7) between the two complementary devices  (6 and 7, see Fig.1b, 1C) creates no freedom of movement (annotated Fig.1b, Fig.1c, show 7b and 6b fit in each other, no movement of the component in any direction except when if slide up and down in the axial direction) in both a radial direction and a tangential direction (an noted Fig.1b, Fig.1c) between the two complementary devices (devices of 6,7 of tooth 2 that are connected to each other) while maintaining a freedom of movement in an axial direction (each 2 are connected with 6 and 7 in each other, while movement radially or tangentially is not permitted, the movement axially could be done wince they will slide in and out of each other, see Col.6, L.25-29, they devise are slidable therefore slide the plurality of cores 1 segments to be assembled, see Col.5, L.20-29 to be mounted using the jig ) between the two complementary devices (device of connection of 2 which is 6 and 7).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device disclosed by Wang wherein the positive connection between the two complementary devices creates no freedom of movement in both a radial direction and a tangential direction between the two complementary devices while maintaining a freedom of movement in an axial direction between the two complementary devices as shown and suggested by Suzuki to prevent fulcrum movement and prevent tilting movement of the core preventing rattling of the device (Suzuki, Col.5, L.50-67, and Col.6, L.1-8).
Claim 9 and 10 are rejected 35 U.S.C 103  as being obvious over Wang in view of Suzuki, as applied to claim 1 above and in further view of  Harter et al. (US PG Pub 20020093269 hereinafter “Harter”) or alternatively Senoo (US PG Pub 2015036495 hereinafter Senoo). 
Re-claim 9, Wang discloses the stator tooth arrangement of claim 1, wherein, for at least two adjacent individual teeth (20) of the multiplicity of individual teeth, the complementary devices arranged on the mutually facing tangential sides (annotated Fig.13) of the adjacent individual teeth are configured to form a dovetail joint (annotated Fig.13) with one another, wherein the dovetail joint (annotated Fig.13) comprises a projection (projection at 34) extending from a tooth root (2)  of one tooth and a complementary groove depression  (see Fig.13, and Fig.2) within a tooth root of an adjacent tooth (see Fig.13 showing how tooth are interconnected with dovetail connections at 34 and 32)
	Wang as modified fails to explicitly teach wherein the projection has a trapezoidal cross section when viewed in the axial direction, wherein a short side of the trapezoidal cross section is adjacent to the tooth root of the one tooth and a long side faces away from the tooth root.
	However, Harter teaches wherein the projection (76) has a trapezoidal cross section (Trapezoid shape or any suitable shape, see P[0024]) when viewed in the axial direction (see Fig.1, looking at device), wherein a short side of the trapezoidal cross section is adjacent to the tooth root of the one tooth and a long side faces away from the tooth root (the shape of the projection could be trapezoid according to P[0024, therefore the short side could be in either end of the tooth 34, which makes contact with the groove 74, and the long side could be closer to the tooth side or the other side of the tooth side).
	Or Senoo teaches wherein the projection (112) has a trapezoidal cross section (see Fig.]) when viewed in the axial direction (see Fig.1, looking at device), wherein a short side of the trapezoidal cross section is adjacent to the tooth root of the one tooth and a long side faces away from the tooth root (see Fig.7).

    PNG
    media_image6.png
    445
    397
    media_image6.png
    Greyscale

	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the projection disclosed by Wang as modified wherein the projection has a trapezoidal cross section when viewed in the axial direction, wherein a short side of the trapezoidal cross section is adjacent to the tooth root of the one tooth and a long side faces away from the tooth root as suggested by Senoo to enhance coupling strength of the core (Senoo,  P[0056]).
Re-claim 10, Wang as modified teaches the stator tooth arrangement of claim 9, wherein the complementary devices (annotated Fig.3a, 3b) on a respective tangential side of a respective tooth root (22) extend in an axial direction (annotated Fig.3b).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 5786651 show same structure as claimed tooth with projection and groove, see Fig.1a, see rest of documents in PTO892.  For claim 9, See also Reference US 20150364954 which also shows the trapezoidal shape of the projections 112 as described in claim 9. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834